McCORD, Chief Judge.
Appellant appeals the trial court’s final judgment in the amount of $2,637.18 against Jacksonville National Bank, as garnishee. Appellee had instituted the garnishment proceedings against Jacksonville National Bank in an attempt to collect on a judgment recovered against appellant. After a writ of garnishment was served on Jacksonville National Bank, the Bank filed an answer to the writ stating that an account in the name of appellant “was and *134is presently maintained at Jacksonville National Bank, in which the defendant Homestead Title Service, Inc., has or appears to have an ownership interest, and in which there is a balance of $2,637.18.” A hearing was held on appellee’s motion for final judgment against garnishee. The hearing was not reported. Appellant did not file a pleading or affidavit-denying that it had an ownership interest in the account listed in the garnishee’s answer. Appellant argues on this appeal that the trial court erred in allowing the account to be garnished because the trial court was informed that the account in question was an escrow account. There is no evidence that the account was an escrow account and no evidence that the trial court was so informed. If the trial judge was so informed, it should have been by evidence presented in the case.
AFFIRMED.
SMITH and MELVIN, JJ„ concur.